 

--------------------------------------------------------------------------------



 
Exhibit 10.9



AMENDMENT NO. 1 TO LOAN AGREEMENT


This Amendment No. 1 to Loan Agreement (this "Amendment"), is made and entered
into as of February 16, 2009 between BANK OF AMERICA, N.A., a national banking
association ("Bank") and KEY TECHNOLOGY, INC., an Oregon corporation
"Borrower").


W I T N E S S E T H:


WHEREAS, pursuant to a Loan Agreement dated as of December 10, 2008 (the "Loan
Agreement"), Bank agreed to make credit facilities in the aggregate principal
sum of $16,400,000.00 available to Borrower (the "Loan").


NOW, THEREFORE, the parties hereto mutually agree to modify the Loan Agreement
as hereinafter provided, and do hereby covenant and agree as follows:


1.           Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meaning given to them in the Loan Agreement.


2.           Amendments.  The Loan Agreement is hereby amended as follows:
 
     
                A.           
Repayment Terms.
Paragraph 2.3(a) of the Loan Agreement is hereby deleted in its entirety and
superseded and replaced with the following:

 
 
 

“(i)           The Borrower will pay interest on February 2, 2009, and then on
the first banking day of each month thereafter until payment in full of any
principal outstanding under this facility, but in no event later than January 2,
2024 (the “Repayment Period”.)
 
“(ii)           The Borrower will repay principal in installments on the dates
and in the amounts listed on Exhibit "A" attached hereto and incorporated herein
by this reference.
 
“(iii)           The Borrower may prepay the loan in full or in part at any
time.  The prepayment will be applied to the most remote payment of principal
due under this Agreement.”
 
 
B.           Compliance
Certificates.                                                      Paragraph
8.2(b) of the Loan Agreement is hereby deleted in its entirety and superseded
and replaced with the following:


“Within one hundred twenty days (120) days of the filing of the Form 10-K and
forty-five (45) days of the filing of each 10-Q, as the case may be, a
compliance certificate of the Borrower, signed by an authorized financial
officer and setting forth (i) the information and computations (in sufficient
detail) to establish compliance with all financial covenants at the end of the
period covered by the financial statements then being furnished and (ii) whether
there existed as of the date of such financial statements and whether there
exists as of the date of the certificate, any default under this Agreement and,
if any such default exists, specifying the nature thereof and the action the
Borrower is taking and proposes to take with respect thereto.”


3.           Representations and Warranties.  When the Borrower signs this
Amendment, the Borrower represents and warrants to the Bank that: (a) there is
no event of default which is, or with notice or lapse of time or both would be,
a default under the Loan Documents except those events, if any, that have been
disclosed in writing to the Bank or waived in writing by the Bank; (b) the
representations and warranties in the Loan Documents are true as of the date of
this Amendment as if made on the date of this Amendment; (c) this Amendment is
within the Borrower’s powers, has been duly authorized, and does not conflict
with any of the Borrower’s organizational papers; (d) this Amendment does not
conflict with any law, agreement, or obligations by which the Borrower is bound;
and (e) if the Borrower is a business entity or a trust, this Amendment is
within the Borrower's powers, has been duly authorized, and does not conflict
with any of the Borrower's organizational papers.


4.           Effect of Amendment.  Except as herein expressly changed, all
terms, covenants and provisions of the Loan Documents, as amended, remain in
full force and effect and are hereby expressly ratified and confirmed by the
parties hereto. Upon execution of this Amendment by any party, such party's
signature may be provided to Bank by facsimile transmission.  Any signatures
provided by facsimile transmission shall be deemed originals and may be relied
upon by Bank.


5.           Counterparts.  This Amendment may be executed in counterparts, each
of which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.




This Amendment is executed as of the date stated at the top of the first page.


BANK:
 
BANK OF AMERICA, N.A.,
a national banking association
 
By:           /s/ Brad Ruland                                           
 
Its:           SVP                                
 
BORROWER:
 
KEY TECHNOLOGY, INC.,
an Oregon corporation
 
By:           /s/ John J. Ehren                                           
 
Its:           SVP & CFO                                           
 
Address where notices to
the Bank are to be sent:
 
GCIB Credit Services
1075 Main Street, 2nd Floor
Waltham, MA 02451
 
Facsimile:(866)495-4535
 
Address where notices to
the Borrower are to be sent:
150 Avery Street
Walla Walla, Washington 99362
 



USA PATRIOT ACT NOTICE
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a
loan.  The Bank will ask for the Borrower’s legal name, address, tax ID number
or social security number and other identifying information.  The Bank may also
ask for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.
 

--------------------------------------------------------------------------------